Appeal pursuant to subdivision (b) of section 87 of the Private Housing Finance Law from an order of the Commissioner of Housing and Community Renewal, dated October 23, 1975, which, after a hearing, granted petitioner’s application for an increase in maximum average monthly room rentals. Order affirmed, without costs or disbursements. There was substantial evidence in the record upon which the commissioner could reasonably have found that the petitioner met the statutory provision which requires the housing company to prove that there were no reasonable economies possible which could generate additional revenue (see Private Housing Finance Law, §87). The commissioner was correct in determining that the only viable solution is the imposition of the requested rent increase (see Matter of Boulevard Gardens Housing Corp. [Anglum], 35 AD2d 1084). Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.